MEMORANDUM **
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The district court correctly determined that appellant’s complaint failed to state a claim upon which relief may be granted. See, e.g., Cleghorn v. Blue Shield of Cal., 408 F.3d 1222, 1225 (9th Cir.2005) (court of appeals reviews district court’s decision to dismiss a complaint for failure to state a claim de novo).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.